Citation Nr: 0322470	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-16 374	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease with healed myocardial 
infarction, to include entitlement to a total rating based on 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The veteran retired after 20 years of active service in July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West Supp. 2002)) became law.  This law redefined the obli-
gations of VA with respect to the duty to assist and included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

After the case was received at the Board in April 2002, the 
Board undertook additional development, including arranging 
for a VA cardiovascular examination which was performed in 
May 2003.  The examination report is in the claims file.

After the Board undertook additional development in this 
case, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003).  These provisions allowed the 
Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  Likewise, the 
Board can no longer attempt to cure VCAA deficiencies.  The 
result is that the RO must review evidence developed by the 
Board and adjudicate the claim considering that evidence, as 
well as evidence previously of record.  Of course, the review 
by the RO may indicate a need for further development.  Also, 
the RO must notify the appellant of the applicable provisions 
of VCAA, including what evidence is needed to support the 
claim, what evidence VA will develop, and what evidence the 
veteran must furnish.

The appellant's attorney argues that the veteran's claim for 
a total rating based on unemployability is "inextricably 
intertwined" with the veteran's claim for an increased 
rating.  Given the criteria for a rating in excess of 60 
percent for arteriosclerotic heart disease in effect prior to 
January 12, 1998, the Board tends to agree.  Additionally, 
the Board notes that the record does not reflect that the 
veteran was notified of a rating dated in October 2001 which 
denied his claim for a total rating based on unemployability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Particularly, the RO must ensure that the 
veteran has been notified as to what 
evidence he must furnish.

2.  The RO should obtain and associated 
with the claims folder the veteran's VA 
Vocational Rehabilitation and Counseling 
folders.

3.  The veteran should again be asked for 
information on all healthcare providers 
who treated him for his heart disease 
since June 1998.  He should also be asked 
if he is in receipt of disability benefits 
from the Social Security Administration.

4.  The RO should readjudicate the 
veteran's claims in light of the evidence 
added to the claims file after the 
Supplemental Statement of the Case (SSOC) 
was issued in October 2001.

5.  Thereafter, if any benefit sought on 
appeal remains denied, the RO should 
provide the appellant and his attorney 
with a SSOC.  The RO should address the 
veteran's claim for a total rating based 
on individual unemployability resulting 
from service-connected disabilities in the 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


